
	
		II
		Calendar No. 530
		109th CONGRESS
		2d Session
		S. 757
		[Report No. 109–290]
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2005
			Mr. Chafee (for himself,
			 Mr. Reid, Mr.
			 Talent, Mrs. Clinton,
			 Mr. Hatch, Ms.
			 Cantwell, Mr. Allen,
			 Ms. Collins, Mr. Grassley, Mr.
			 Corzine, Mr. Harkin,
			 Mrs. Murray, Mr. Bingaman, Mr.
			 Kennedy, Mr. Cochran,
			 Mr. DeWine, Mr.
			 Warner, Mr. Coleman,
			 Mr. Lautenberg, Mr. Dayton, Mr.
			 Biden, Mr. Voinovich,
			 Mr. Johnson, Mr. McCain, Mrs.
			 Feinstein, Mr. Smith,
			 Ms. Mikulski, Mr. Reed, Mr.
			 Feingold, Mr. Sarbanes,
			 Mr. Lieberman, Mr. Kohl, Mr.
			 Schumer, Mr. Sununu,
			 Mrs. Hutchison, Ms. Murkowski, Ms.
			 Stabenow, Mr. Carper,
			 Mr. Specter, Mr. Kerry, Mr.
			 Jeffords, Ms. Landrieu,
			 Mr. Dodd, Mrs.
			 Lincoln, Mrs. Boxer,
			 Mr. Bayh, Mr.
			 Dorgan, Mr. Pryor,
			 Mr. Hagel, Mr.
			 Bennett, Mr. Conrad,
			 Ms. Snowe, Mr.
			 Leahy, Mr. Vitter,
			 Mr. Salazar, Mr. Wyden, Mr.
			 Lugar, Mr. Graham,
			 Mr. Domenici, Mr. Cornyn, Mr.
			 Baucus, Mrs. Dole,
			 Mr. Menendez, Mr. Santorum, Mr.
			 Burns, Mr. Kyl, and
			 Mr. Nelson of Florida) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			July 24, 2006
			Reported by Mr. Enzi,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Public Health Service Act to
		  authorize the Director of the National Institute of Environmental Health
		  Sciences to make grants for the development and operation of research centers
		  regarding environmental factors that may be related to the etiology of breast
		  cancer.
	
	
		1.Short titleThis Act may be cited as the
			 Breast Cancer and Environmental
			 Research Act of 2005.
		2.FindingsThe Congress finds as follows:
			(1)Breast cancer is the second leading cause
			 of cancer deaths among American women.
			(2)More women in the United States are living
			 with breast cancer than any other cancer (excluding skin cancer). Approximately
			 3,000,000 women in the United States are living with breast cancer, about
			 2,000,000 of which have been diagnosed and an estimated 1,000,000 who do not
			 yet know that they have the disease.
			(3)Breast cancer is the most commonly
			 diagnosed cancer among women in the United States and worldwide (excluding skin
			 cancer). In 2005, it is estimated that 269,730 new cases of breast cancer will
			 be diagnosed among women in the United States, 211,240 invasive breast cancers
			 and 58,490 cases of ductal carcinoma in situ (DCIS).
			(4)Approximately 40,410 women in the United
			 States will die from the disease in 2005. Breast cancer is the leading cause of
			 cancer death for women in the United States between the ages of 20 and 59, and
			 the leading cause of cancer death for women worldwide.
			(5)A woman who lives into her 80s in the
			 United States has a 1 in 7 chance of developing invasive breast cancer in her
			 lifetime. This risk was 1 in 11 in 1975. In 2005, a new case of breast cancer
			 will be diagnosed every 2 minutes and a woman will die from breast cancer every
			 13 minutes.
			(6)All women are at risk for breast cancer.
			 About 90 percent of women who develop breast cancer do not have a family
			 history of the disease.
			(7)The National Action Plan on Breast Cancer,
			 a public private partnership, has recognized the importance of expanding the
			 scope and breadth of biomedical, epidemiological, and behavioral research
			 activities related to the etiology of breast cancer and the role of the
			 environment.
			(8)To date, there has been only a limited
			 research investment to expand the scope or coordinate efforts across
			 disciplines or work with the community to study the role of the environment in
			 the development of breast cancer.
			(9)In 2003, the National Institute of
			 Environmental Health Sciences awarded grants to four research centers to begin
			 to study the prenatal-to-adult environmental exposures that may predispose a
			 woman to breast cancer. The currently funded research is examining the mammary
			 tissue in animals and young girls and study the subjects’ life exposures to
			 environmental, nutritional, and social factors that impact menarche. Early
			 menarche, beginning menstruation before the age of 12, has been shown to
			 increase breast cancer risk later in life.
			(10)The National Cancer Institute and the
			 National Institute of Environmental Health Sciences have paired together to
			 make those four centers possible. The two institutes work well together,
			 combining their respective areas of expertise to the best advantage of the
			 research.
			(11)In order to take full advantage of the
			 tremendous potential for avenues of prevention, the Federal investment in the
			 role of the environment and the development of breast cancer should be
			 expanded. The research conducted at the four centers, while critically
			 important, is one small facet of the many issues that must be addressed in
			 order to gauge the link between environmental factors and breast cancer.
			(12)In order to understand the effect of
			 chemicals and radiation on the development of cancer, multi-generational,
			 prospective studies are probably required.
			3.National Institute of
			 Environmental Health Sciences; awards for development and operation of research
			 centers regarding environmental factors related to breast cancerSubpart 12 of part C of title IV of the
			 Public Health Service Act
			 (42 U.S.C.
			 285l et seq.) is amended by adding at the end
			 the following section:
			
				463C.Research
				centers regarding environmental factors related to breast cancer
					(a)In
				generalThe Director of the
				Institute, based on recommendations from the Breast Cancer and Environmental
				Research Panel established under subsection (b) (referred to in this section as
				the Panel) shall make grants, after a process of peer review and
				programmatic review, to public or nonprofit private entities for the
				development and operation of not more than 8 centers for the purpose of
				conducting multidisciplinary and multi-institutional research on environmental
				factors that may be related to the etiology of breast cancer. Each such center
				shall be known as a Breast Cancer and Environmental Research Center of
				Excellence.
					(b)Breast Cancer
				and Environmental Research Panel
						(1)EstablishmentThe Secretary shall establish in the
				Institute of Environmental Health Sciences a Breast Cancer and Environmental
				Research Panel.
						(2)CompositionThe Panel shall be composed of—
							(A)9 members to be appointed by the Secretary,
				of which—
								(i)six members shall be appointed from among
				physicians, and other health professionals, who—
									(I)are not officers or employees of the United
				States;
									(II)represent multiple disciplines, including
				clinical, basic, and public health sciences;
									(III)represent different geographical regions of
				the United States;
									(IV)are from practice settings or academia or
				other research settings; and
									(V)are experienced in biomedical review;
				and
									(ii)three members shall be appointed from the
				general public who are representatives of individuals who have had breast
				cancer and who represent a constituency; and
								(B)such nonvoting, ex officio members as the
				Secretary determines to be appropriate.
							(3)ChairpersonThe members of the Panel appointed under
				paragraph (2)(A) shall select a chairperson from among such members.
						(4)MeetingsThe Panel shall meet at the call of the
				chairperson or upon the request of the Director, but in no case less often than
				once each year.
						(5)DutiesThe Panel shall—
							(A)oversee the peer review process for the
				awarding of grants under subsection (a) and conduct the programmatic review
				under such subsection;
							(B)make recommendations with respect to the
				funding criteria and mechanisms under which amounts will be allocated under
				this section; and
							(C)make final programmatic recommendations
				with respect to grants under this section.
							(c)Collaboration
				with communityEach center
				under subsection (a) shall establish and maintain ongoing collaborations with
				community organizations in the geographic area served by the center, including
				those that represent women with breast cancer.
					(d)Coordination of
				centers; reportsThe Director
				of the Institute shall, as appropriate, provide for the coordination of
				information among centers under subsection (a) and ensure regular communication
				between such centers, and may require the periodic preparation of reports on
				the activities of the centers and the submission of the reports to the
				Director.
					(e)Required
				consortiumEach center under
				subsection (a) shall be formed from a consortium of cooperating institutions,
				meeting such requirements as may be prescribed by the Director of the
				Institute. Each center shall require collaboration among highly accomplished
				scientists, other health professionals and advocates of diverse backgrounds
				from various areas of expertise.
					(f)Duration of
				supportSupport of a center
				under subsection (a) may be for a period not exceeding 5 years. Such period may
				be extended for one or more additional periods not exceeding 5 years if the
				operations of such center have been reviewed by an appropriate technical and
				scientific peer review group established by the Director of the Institute and
				if such group has recommended to the Director that such period should be
				extended.
					(g)Geographic
				distribution of centersThe
				Director of the Institute shall, to the extent practicable, provide for an
				equitable geographical distribution of centers under this section.
					(h)Innovative
				approachesEach center under
				subsection (a) shall use innovative approaches to study unexplored or
				under-explored areas of the environment and breast cancer.
					(i)Authorization of
				appropriationsFor the
				purpose of carrying out this section, there is authorized to be appropriated
				$30,000,000 for each of the fiscal years 2006 through 2011. Such authorization
				is in addition to any other authorization of appropriations that is available
				for such
				purpose.
					.
		
	
		1.Short titleThis Act may be cited as the
			 Breast Cancer and Environmental
			 Research Act of 2006.
		2.National Institutes of
			 Health; awards for development and operation of research centers regarding
			 environmental factors related to breast cancerPart A of title IV of the
			 Public Health Service Act
			 (42 U.S.C.
			 281 et seq.) is amended by adding at the end the
			 following:
			
				404H.Research centers
				regarding environmental factors related to breast cancer
					(a)In
				generalThe Secretary, acting
				through the Director of NIH, based on recommendations from the Breast Cancer
				and Environmental Research Panel established under subsection (b) (referred to
				in this section as the Panel), shall make grants to public or
				nonprofit private entities for the development and operation of collaborative,
				multi-institutional centers for the purpose of conducting multidisciplinary and
				multi-institutional research on environmental factors that may be related to
				the etiology of breast cancer. Each such center shall be known as a Breast
				Cancer and Environmental Research Center of Excellence.
					(b)Breast
				Cancer and Environmental Research Panel
						(1)EstablishmentThe Secretary shall establish within the
				National Institutes of Health a Breast Cancer and Environmental Research
				Panel.
						(2)CompositionThe Panel shall be composed of—
							(A)9 members to be appointed by the Secretary,
				of which—
								(i)six members shall be appointed from among
				physicians and other health professionals, who—
									(I)are not officers or employees of the United
				States;
									(II)represent multiple disciplines, including
				clinical, basic, and public health sciences;
									(III)represent different geographical regions of
				the United States;
									(IV)are from practice settings, academia, or
				other research settings; and
									(V)are experienced in peer review; and
									(ii)three members shall be appointed from the
				general public who are representatives of individuals who have had breast
				cancer and who represent a constituency; and
								(B)such nonvoting, ex officio members as the
				Secretary determines to be appropriate.
							(3)ChairpersonThe members of the Panel appointed under
				paragraph (2)(A) shall select a chairperson from among such members.
						(4)MeetingsThe Panel shall meet at the call of the
				chairperson or upon the request of the Director of NIH, but in no case less
				often than once each year.
						(5)DutiesThe Panel shall—
							(A)develop a comprehensive strategy concerning
				collaborative centers that would—
								(i)result in innovative approaches to study
				unexplored or underexplored areas of the environment and breast cancer;
								(ii)outline
				key research questions, methodologies, and knowledge gaps concerning
				environmental factors that may be related to the etiology of breast
				cancer;
								(iii)outline
				key issues concerning environmental factors that may be related to the etiology
				of breast cancer; and
								(iv)result
				in an overall strategy to address environmental factors related to breast
				cancer;
								(B)make
				recommendations to the Secretary with respect to the mechanisms, peer review
				criteria, and allocations under this section;
							(C)assist in
				the overall program evaluation; and
							(D)make
				recommendations for the dissemination of information on program process.
							(c)Collaboration with
				communityEach center under
				subsection (a) shall include community organizations in the geographic area
				served by the center, including those that represent women with breast cancer,
				as integral collaborators involved at all levels of the decision-making and
				research in such center.
					(d)Coordination of
				centers; reportsThe Director
				of NIH shall, as appropriate, provide for the coordination of information among
				centers under subsection (a) and ensure regular communication between such
				centers, and may require the periodic preparation of reports on the activities
				of the centers and the submission of the reports to the Director.
					(e)Required
				consortiumEach center under
				subsection (a) shall be formed from a consortium of cooperating institutions
				and community groups, meeting such requirements as may be prescribed by the
				Director of NIH. Each center shall require collaboration among highly
				accomplished scientists, other health professionals and advocates of diverse
				backgrounds from various areas of expertise.
					(f)Duration of
				supportSupport of a center
				under subsection (a) may be for a period not exceeding 5 years. Such period may
				be extended for one or more additional periods not exceeding 5 years if the
				operations of such center have been reviewed by an appropriate technical and
				scientific peer review group established by the Director of NIH and if such
				group has recommended to the Director that such period be extended.
					(g)Geographic distribution
				of centersThe Director of
				NIH shall, to the extent practicable, provide for an equitable geographical
				distribution of centers under this section.
					(h)Authorization of
				appropriationsFor the
				purpose of carrying out this section, there is authorized to be appropriated
				$30,000,000 for each of the fiscal years 2007 through 2012. Such authorization
				is in addition to any other authorization of appropriations that is available
				for such
				purpose.
					.
		
	
		July 24, 2006
		Reported with an amendment
	
